Case 4:17-cr-00115-LGW-CLR Document 38 Filed 07/13/20 Page 1 of 3


                                                                               FILED
                                                                    John E. Triplett, Acting Clerk
                                                                     United States District Court

                                                                By CAsbell at 11:14 am, Jul 13, 2020
Case 4:17-cr-00115-LGW-CLR Document 38 Filed 07/13/20 Page 2 of 3
Case 4:17-cr-00115-LGW-CLR Document 38 Filed 07/13/20 Page 3 of 3
